         Case
          Case:1:18-cv-00319-DCN
                 18-35926, 12/20/2018,
                                   Document
                                       ID: 11129345,
                                              41 Filed
                                                     DktEntry:
                                                       12/20/1827, Page 1 of 1



                       UNITED STATES COURT OF APPEALS                     FILED
                             FOR THE NINTH CIRCUIT                        DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
PLANNED PARENTHOOD OF THE                        No.   18-35926
GREAT NORTHWEST AND THE
HAWAIIAN ISLANDS,                                D.C. No. 1:18-cv-00319-DCN
                                                 District of Idaho,
                  Plaintiff-Appellant,           Boise

  v.                                             ORDER

LAWRENCE GARTH WASDEN, in his
official capacity as the Idaho Attorney
General; et al.,

                  Defendants-Appellees.

Before: Peter L. Shaw, Appellate Commissioner.

       Appellants’ unopposed motion (Docket Entry No. 18) to file Volume 4 of

the excerpts of record under seal is granted. The Clerk shall publicly file the

motion, the opening brief, and Volumes 1 through 3 of the excerpts of record, and

shall file Volume 4 under seal. Appellants’ motion (Docket Entry No. 19) to

transmit a physical exhibit will be addressed by separate order.

       The existing briefing schedule will continue in effect.




SVG/Sealed Documents
